373 U.S. 372
83 S.Ct. 1312
10 L.Ed.2d 419
BALTIMORE & OHIO RAILROAD CO. et al.v.BOSTON & MAINE RAILROAD et al.  MARYLAND PORT AUTHORITY et al.  v.  BOSTON & MAINE RAILROAD et al.  INTERSTATE COMMERCE COMMISSION  v.  BOSTON & MAINE RAILROAD et al.
Nos. 97, 98, and 99.
Supreme Court of the United States
May 20, 1963
Rehearing Denied June 17, 1963.

See 374 U.S. 859, 83 S.Ct. 1862.
Robert W. Ginnane, Washington, D. C., Jervis Langdon, Jr., and William L. Marbury, Baltimore, Md., for appellants.
J. William Doolittle, Washington, D. C., Thomas E. Dewey, New York City, and Robert G. Bleakney, Jr., Sudbury, Mass., for appellees.
PER CURIAM.


1
The judgment is affirmed by an equally divided Court.


2
Mr. Justice WHITE took no part in the consideration or decision of this case.